Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 10, 2021


The Court of Appeals hereby passes the following order:

A22A0010; A22A0011. MATTHEW DAVID JUDGE v. THE STATE.

      These appeals stems from two lower court cases. In one case, Matthew David
Judge was found guilty of terroristic threats and battery, and he was sentenced on
June 13, 2018. In the other case, Judge pled guilty on October 14, 2019 to possession
of methamphetamine and possession of drug-related items. On June 26, 2020, Judge
filed a notice of appeal, which listed both lower court case numbers, but which failed
to identify an order to be appealed. That notice of appeal has been docketed as Case
No. A22A0010. On June 21, 2021, Judge filed a second notice of appeal again listing
both lower court case numbers in which he purports to appeal the trial court’s June
13, 2018 order. That notice of appeal has been docketed as Case No. A22A0011. We
lack jurisdiction.
       “The proper and timely filing of the notice of appeal is an absolute requirement
to confer jurisdiction upon the appellate court.” Rowland v. State, 264 Ga. 872, 872
(1) (452 SE2d 756) (1995) (punctuation omitted). Generally, a notice of appeal must
be filed within 30 days after entry of the appealable decision or judgment to be
challenged. See OCGA § 5-6-38 (a). The record in Case No. A22A0010 contains no
order filed within the 30 days preceding the June 2020 notice of appeal. And Judge
filed his notice of appeal in Case No. A22A0011 over three years after the order he
seeks to appeal.
     Under these circumstances, we lack jurisdiction to consider either appeal, and
thus the appeals in Case Nos. A22A0010 and A22A0011 are hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/10/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.